ITEMID: 001-96591
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF SECELEANU AND OTHERS v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall
TEXT: 4. The first applicant was born in 1922 and died in 2006. The other two applicants were born in 1948 and 1946 respectively and live in Bucharest.
5. In 1950, Apartments nos. 203 and 215 situated in Bucharest, Vasile Conta no. 7-9, the property of B.M., were seized by the State under Decree no. 92/1950 on nationalisation. B.M. was S.D.’s stepfather, S.D. being the husband of the first applicant and the father of the other two applicants.
6. In 1994 S.D. together with his brother B.R. sought to have the seizure declared null and void and to recover ownership of the two apartments.
7. On 8 February 1995 the Bucharest Court of First Instance allowed the action by S.D. and ordered restitutio in integrum of the two apartments. However, on the basis of an inheritance certificate, it held that B.R. had no standing in the proceedings.
An appeal by the authorities was dismissed on 20 November 1995 by the Bucharest County Court, which considered the seizure as being unlawful. That judgment became final.
8. On 12 May 1997, at the request of S.D., the Bucharest Town Council, having regard to the fact that the judgment of 8 February 1995 had become enforceable, ordered the restitution of Apartments 203 and 215.
9. Although S.D. had secured judicial recognition of his property right, he was not able to recover possession of those apartments because the State had sold them on 23 December 1996 and 13 January 1997 respectively to the then tenants, under Law no. 112/1995.
10. In 1998 S.D. lodged two requests to have the sales by the State declared null and void. S.D. died in 2000 and the applicants continued the proceedings.
11. On 7 February 2001 the Bucharest Court of Appeal, by a final decision, dismissed the action regarding Apartment 215, considering that the sale had complied with the provisions of Law no. 112/1995 and that the former tenants had made the purchase in good faith.
12. On 13 August 2001 the applicants applied to the administrative authorities for restitution of Apartment 215 under Law no. 10/2001 governing immovable property wrongfully seized by the State. By a letter of 12 April 2006 the Town Council informed the Agent of the Government that the file was incomplete as it lacked some of the necessary documents.
13. On 12 December 2002 the Court of Appeal, by a final decision, upheld the other action lodged by S.D. in 1998 and declared the sale of Apartment 203 null and void.
14. On 22 February 2008 the Bucharest Court of First Instance allowed a request by the second and third applicants to have the former tenants of Apartment 203 evicted from that apartment.
On 4 December 2008 the Bucharest County Court dismissed an appeal by the former tenants. The latter lodged a further appeal on points of law. The proceedings are still pending.
15. On 20 September 1999 the Bucharest Town Council, at the request of the former tenants of Apartment 203, sought the revision of the judgment of 8 February 1995 (cerere de revizuire), on the basis of alleged new documents attesting the lawfulness of the 1950 nationalisation. The former tenants also intervened in the proceedings.
16. The Bucharest Court of Appeal dismissed that request as being out of time, by a final decision of 20 September 2001.
17. On 12 June 2002 the Town Council again sought to have that judgment revised, following a request by the same former tenants of Apartment 203, alleging that there were new documents proving that S.D. was not the only heir of B.M. The former tenants intervened in the proceedings.
18. On 20 November 2002 the Bucharest Court of First Instance dismissed the action as being out of time. There is nothing in the file to say that an appeal was lodged against that judgment.
19. On 22 November 2002, at the request of the former tenants, the Prosecutor’s Office attached to the Bucharest Court of First Instance brought proceedings to have that judgment revised, on the basis of an inheritance certificate from 1958, considered to be a new document attesting that S.D. was not the only heir.
20. On 31 January 2003 the Bucharest Court of First Instance found that request inadmissible, since that certificate could have been obtained by the authorities, which were defendants in those proceedings, with minimum diligence.
21. The prosecutor, the town council and the former tenants of Apartment 203 appealed. Eventually, on 14 February 2006 the Bucharest County Court dismissed their appeals as groundless or for lack of interest.
22. All the parties lodged a further appeal on points of law. According to the documents in the file, the proceedings are still pending.
23. On 27 April 2005 the Bucharest Town Council made a fresh attempt, at the request of the same former tenants who had intervened in the proceedings, to have the judgment of 8 February 1995 revised. The former tenants informed the Town Council that the prosecutor had found that the signatures on the 1994 application form (see paragraph 6 above) were forged, since they belonged to the plaintiffs’ lawyer, although it had been alleged that they belonged to the plaintiffs themselves. However, the prosecutor acknowledged that the lawyer’s criminal responsibility had become time-barred.
24. On 30 September 2005 the Bucharest Court of First Instance upheld the action and declared null and void the action introduced by those plaintiffs in 1994, for lack of a valid signature.
25. On 18 January 2006 the Bucharest County Court considered an appeal by the applicants as being out of time.
26. On 6 November 2006 the Bucharest Court of Appeal allowed a further appeal, on points of law, by the second and third applicants, quashed the previous judgment and sent the case back for fresh consideration of the applicants’ appeal against the judgment of 30 September 2005.
27. On 13 March 2007 the Bucharest County Court allowed the applicants’ appeal against that judgment and dismissed the request for revision, considering that the application form had not represented relevant evidence in delivering that judgment.
28. The Bucharest Town Council lodged a further appeal on points of law. By a letter of 18 March 2009 the Government informed the Court that the proceedings were still pending.
29. The relevant legal provisions and jurisprudence are described in the judgments Brumărescu v. Romania ([GC], no. 28342/95, §§ 31-33, ECHR 1999VII); Străin and Others v. Romania (no. 57001/00, §§ 19-26, ECHR 2005VII); Păduraru v. Romania (no. 63252/00, §§ 38-53, 1 December 2005); and Tudor v. Romania (no. 29035/05, §§ 15-20, 17 January 2008).
